          Case 1:19-cv-02519-AJN Document 36 Filed 08/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 RED TREE INVESTMENTS, LLC,

                               Plaintiff,                    NOTICE OF PLAINTIFF’S
                                                             MOTION TO LIFT THE
                                                             LITIGATION STAY
                         - against -

                                                             Docket No. 1:19-CV-02519
 PETROLEOS DE VENEZUELA, S.A. and PDVSA                      (related to 1:19-CV-02523)
 PETROLEO, S.A.,

                               Defendants.


       PLEASE TAKE NOTICE that upon the accompanying Declaration of Stephen A.

Broome and for the reasons set forth in the Memorandum of Law in Support of Plaintiff’s

Motion to Lift the Stay, plaintiff Red Tree Investments, LLC (“Red Tree”), by and through their

undersigned counsel, shall move this Court, before the Honorable Alison J. Nathan, at

Courtroom 906 of the United States Courthouse, 40 Foley Square, New York, New York, at a

date and time to be determined by the Court, for an order lifting the litigation stay entered by the

Court on May 3, 2019, directing Defendants to respond to Red Tree’s Motion for Summary
         Case 1:19-cv-02519-AJN Document 36 Filed 08/05/19 Page 2 of 2



Judgment within 20 days, and establishing a schedule for full briefing of the Motion for

Summary Judgment, and for such other and further relief as this Court deems just and proper.

DATED:     New York, New York
           August 5, 2019

                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP




                                                   By: /s/ Stephen A. Broome



                                                      Stephen A. Broome
                                                      Susheel Kirpalani
                                                      Victor Noskov
                                                      Anna Deknatel
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010-1601
                                                      (212) 849-7000

                                                      Daniel Salinas-Serrano (pro hac vice)
                                                      1300 I Street, N.W.
                                                      Suite 900
                                                      Washington, D.C. 20005
                                                      Tel: 202-538-8132

                                                      Attorneys for Red Tree Investments, LLC




                                               2
